DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 12-18, in the reply filed on 17 November 2022 is acknowledged.  Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2016/0030955).
Regarding claim 12, Adams teaches an apparatus (10) for spraying, said apparatus comprising: a handle (13) coupled to a first barrel (102), wherein said first barrel is coupled to a second barrel (fig. 1 - the right barrel); a first nozzle (103) coupled to said first barrel (fig. 1); a second nozzle (11) coupled to said second barrel (fig. 1).
Regarding claim 13, Adams teaches the apparatus described regarding claim 12, and further wherein said handle comprises a valve (par. 34; fig. 2), and wherein said first and second barrels are in fluid communication with dissimilar fluids (par. 39 - via ports 105 and 14), wherein said second barrel is in fluid communication with a coating source (par. 39 - the “adhesive”), and wherein said first barrel is in fluid communication with a quick-set formula source (par. 39 - the “activator”).
Regarding claim 14, Adams teaches the apparatus described regarding claim 13, and further wherein said coating source comprises an acrylic coating (par. 32), and wherein said quick-set formula comprises a brine solution (par. 30).
Regarding claim 16, Adams teaches the apparatus described regarding claim 13, and further wherein said second nozzle is oriented approximately parallel with said second barrel, and wherein said first nozzle is oriented at an angular relationship to said second nozzle (figs. 1, 4).
Regarding claim 17, Adams teaches the apparatus described regarding claim 13, and further wherein said first and second barrels are approximately the same length (fig. 4).
Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, in an alternative interpretation.
Regarding claim 12, Adams, in an alternative interpretation, teaches an apparatus (10) for spraying, said apparatus comprising: a handle (13) coupled to a first barrel (fig. 1 - the right barrel), wherein said first barrel is coupled to a second barrel (102); a first nozzle (11) coupled to said first barrel (fig. 1); a second nozzle (103) coupled to said second barrel (fig. 1).
Regarding claim 15, Adams, in the alternative interpretation teaches the apparatus described regarding claim 12, and further wherein said handle comprises a valve (par. 34; fig. 2), and wherein said first and second barrels are in fluid communication with dissimilar fluids (par. 39 - via ports 105 and 14), wherein said first barrel is in fluid communication with a coating source (par. 39 - the “adhesive”), and wherein said second barrel is in fluid communication with a quick-set formula source (par. 39 - the “activator”).
Claims 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petty (US 5,671,889).
Regarding claim 12, Petty teaches an apparatus (13) for spraying, said apparatus comprising: a handle (76) coupled to a first barrel (301), wherein said first barrel is coupled to a second barrel (300, via shroud 89, see fig. 4); a first nozzle (19) coupled to said first barrel (fig. 6); a second nozzle (250) coupled to said second barrel (fig. 6).
Regarding claim 13, Petty teaches the apparatus described regarding claim 12, and further wherein said handle comprises a valve (col. 7, ln. 30-35), and wherein said first and second barrels are in fluid communication with dissimilar fluids (col. 5, ln. 32-34; col. 6, ln. 17-19), wherein said second barrel is in fluid communication with a coating source (col. 6, ln. 17-19 - the “asphalt emulsion”), and wherein said first barrel is in fluid communication with a quick-set formula source (col. 5, ln. 32-34 - the “calcium chloride”).
Regarding claim 18, Petty teaches the apparatus described regarding claim 13, and further wherein the second barrel is longer than said first barrel (figs. 4 and 6 - both barrels extend to the same endpoint, but the second barrel, 300, extends nearly to the same beginning point but then bends and extends downwardly for a length, which makes it longer than first barrel, 301).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rose et al. (US 2017/0173609), Churcher et al. (US 2016/0312078), Schleidt (US 3,785,852), Wakat (US 5,571,562), Striegel et al. (US 2,458,220), and Ancione (GB 2 392 399) all disclose spraying apparatuses having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752